Citation Nr: 1741349	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for
spondylosis thoracolumbar spine (low back disability).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to July 2007, including combat service in Iraq, and his decorations include Air Force Achievement Medal with Valor Device with two oak leaf clusters.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in December 2010.  However, he failed to report to the hearing and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704.

In May 2016, the Board denied the Veteran's appeal.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 order, the Court vacated the May 2016 Board decision, granting an April 2017 joint motion for partial remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The JMR parties agreed that the March 2014 VA examination was not adequate for resolution of the Veteran's low back claim.  In pertinent part, the JMR stated that the March 2014 VA examiner found that Veteran had functional loss and impairment in terms of pain on movement, increasing pain, and fatigue with repetitive motion and noted that Veteran had functional limitations.  However, the examiner did not clearly provide any indication of range of motion (ROM) loss specifically due to Veteran's "pain on movement" and "increasing pain and fatigue."

The parties also agreed that, on remand, the Board should instruct the VA medical examiner to expressly note whether the testing performed comports with the requirements for range of motion testing as described in Correia v. McDonald, 28 Vet.App. 158 (2016).

In the April 2017 brief, the Veteran's representative argued that TDIU should be considered because the Veteran is unable to work due to his service-connected disabilities.  Accordingly, the claim for TDIU should be developed.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim for TDIU.

2.  Identify and associate any new or additional medical records that have not yet been associated with the claims file, to include VA treatment records dated from June 2016 to the present.

2.  After the development in #1 has been completed, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the severity of the Veteran's low back disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination and opinion must include a notation that this record review took place.  After reviewing the claims folder, the examiner is asked to:
(a)  Note all current complaints, findings, and diagnoses relating to the low back disability.

(b)  Provide ROM and repetitive ROM findings of the low back, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing.  If ROM findings are abnormal, determine whether the ROM contributes to functional loss and with what movements the Veteran exhibits pain (i.e. flexion, extension, etc.).

If the examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, the examiner must explain why that is so.

(c)  Determine whether the Veteran's low back disability results in painful flare-ups, and if so, the frequency and duration of any flare-ups, and whether there is functional loss during the flare-up.  If the examination is not being conducted during a flare-up, the examiner should address whether he would exhibit additional functional loss during a flare-up. 

The examiner should also determine whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups, and if possible, describe the ROM during a flare-up.  

If the examiner is unable to provide the requested opinion, the examiner must explain why that is so.

(d)  As noted in the April 2017 brief, the examiner is asked to "1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways.  Additionally, the medical examiner should record the results of range of motion testing for pain on both active and passive motion [and] in weight bearing and non-weight bearing, as well as necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 171-172 (2016).

Please provide a clear rationale for all opinions and a discussion of the facts and medical principles involved. 

4.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






	(CONTINUED ON NEXT PAGE)




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




